Breese, J. The instructions given by the court were not excepted to on the trial, as the record shows, and we cannot therefore now consider their propriety. Leigh v. Hodges, 3 Scam. R. 17 ; Gibbons v. Johnson, ib. 63 ; Hill v. Ward, 2 Gilm. R. 293; Martin v. The People, 13 Ill. R. 342 ; Duffield v. Cross, ib. 700. The proofs show that the defendant took the order for the lumber from Hartzell, with the distinct understanding that it was to pay Hartzell’s debt to him, and to be charged to Hartzell, not to himself. On that order the defendant got the lumber, and we know of no rule of law or principle of justice by which lie could be made the debtor'of the plaintiff, by any arrangement made between other parties behind his back, and to which he was not assenting. The merits are clearly with the defendant, and we affirm the judgment in his favor. Judgment affirmed.